In the Supreme Court of Georgia



                                     Decided:    October 5, 2015


      S15Y1899. IN THE MATTER OF WILLIAM CHARLES LEA.

      PER CURIAM.

      This matter is before the Court on the Report and Recommendation of the

Special Master, John M. Hyatt, who recommends that Respondent William

Charles Lea (State Bar No. 442006) be disbarred as a result of three

consolidated State Disciplinary Board matters. The State Bar attempted to serve

the formal complaint on Lea personally at the address listed with the State Bar,

but the sheriff filed a return of service non est inventus. The State Bar then

properly served Lea by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii), but

Lea failed to file an answer as required by Bar Rule 4-212 (a), so the State Bar

sought and obtained a default. Accordingly, the facts and violations alleged in

the formal complaint are deemed admitted. Id.

      As deemed admitted, the facts show that in the first matter Lea was hired

and paid to represent a client in two driving under the influence cases. Lea

attended arraignments and filed motions on his client’s behalf but subsequently
failed to communicate with the client on the status of the case. When the client

received a notice to appear in court he contacted Lea, who told him he need not

appear because Lea would appear for him. Neither the client nor Lea appeared,

however, and the client was arrested on a bench warrant. He terminated Lea’s

representation and demanded a partial refund, but Lea did not respond. In the

second matter, a client retained and paid Lea to file a habeas corpus action, but

Lea failed to file the action, failed to respond to the client’s attempts to contact

him, and failed to refund any part of the fee paid to him. In the third case, a

client hired and paid Lea to represent him in a matter but Lea did not work on

the case, failed to respond to his client’s attempts to contact him, and failed to

refund the fee. The special master found that in each of these cases Lea’s

conduct violated Rules 1.2, 1.3, 1.4, 1.16, 3.2 and 8.4 (a) (4). See Bar Rule 4-

102 (d). The maximum penalty for violating Rules 1.4, 1.16 and 3.2 is a public

reprimand; the maximum penalty for violating Rules 1.2, 1.3 and 8.4 (a) (4) is

disbarment. The special master found no factors in mitigation of discipline, and

in aggravation, found prior discipline, including a current three-year suspension,

see In the Matter of Lea, 296 Ga. 79 (764 SE2d 859) (2014), a 2014 Letter of

Admonition and a 2014 Investigative Panel Reprimand; dishonest or selfish

                                         2
motive; pattern of misconduct; multiple offenses; obstruction of the disciplinary

process in bad faith by failing to comply with the rules; failure to acknowledge

the wrongful nature of his conduct; vulnerability of the victims; and indifference

to making restitution. Given the above facts and circumstances, the special

master found disbarment to be the appropriate discipline. Neither party sought

a Review Panel review so they have waived their right to file exceptions or

request oral argument, see Bar Rule 4-217 (c). Therefore, the matter is ripe for

this Court’s review.

      We have reviewed the record and agree with the special master that

disbarment is the appropriate sanction in this matter. Accordingly, it hereby is

ordered that the name of William Charles Lea be removed from the rolls of

persons authorized to practice law in the State of Georgia. He is reminded of his

duties under Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.




                                        3